NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4959-17T3

BRANDON BECKFORD,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                    Submitted December 2, 2019 – Decided February 3, 2020

                    Before Judges Moynihan and Mitterhoff.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Brandon Beckford, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Suzanne Marie Davies, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Appellant Brandon Beckford appeals pro se from a final agency decision

of the New Jersey Department of Corrections (DOC) that found him guilty of a

prohibited act and sanctioned him. Having reviewed the record in light of the

governing legal principles, we affirm.

                                         I.

      We discern the following facts from the record.       On March 8, 2018,

Special Investigations Division (SID) Investigator J. Newton conducted a

review of the recorded inmate telephone system. Investigator Newton located

a call made by appellant on March 6, 2018 at approximately 8:30 p.m. to

Ayeisha Forbes. During the call, appellant instructed Forbes to initiate a three-

way call with his cousin Crystal. During the call, appellant stated, "alright

look, I want to ask you something. I don't want to say it I'm going to spell it."

Appellant then spelled out Suboxone,1 a controlled dangerous substance

(CDS). Appellant requested that Crystal acquire "as many [of the drug] as she

. . . can get her hands on." Appellant assured Crystal that Forbes could pick up

the drug from her. Appellant asked that Crystal relay the purchase price to

Forbes, who would then communicate the price to him. Investigator Newton


1
  Appellant spelled the word "Suboxen," which the DOC determined meant
Suboxone. Therefore, we refer to it as Suboxone.


                                                                        A-4959-17T3
                                         2
also located a second call between appellant and Forbes that occurred on

March 7, 2018, during which Forbes asked how much of the drug he wanted,

and appellant reiterated that he "wants all of [it]."

      As a result of these calls, appellant was charged with violating

prohibited act "*.803/*.203[,] [a]ttempting to possess or introduce any

prohibited substances such as drugs, intoxicants or related paraphernalia not

prescribed for the inmate by the medical or dental staff, in violation of

N.J.A.C. 10A:4-4.1(a)." Appellant pleaded not guilty to this charge and was

granted a counsel substitute to represent him in his ensuing hearing.

      On March 9, 2018, a hearing was held, at which appellant asserted he

made no attempt to purchase Suboxone or introduce it into the prison. C.

Ralph, a disciplinary hearing officer, found appellant guilty of *.803/*.203 and

entered an adjudication of disciplinary charge:

             [Appellant] waived his [twenty-four hour] notice and
             plead not guilty stating he was trying to get pills for
             his girlfriend[.] SID Inv. Newton reported [appellant]
             was attempting to introduce CDS into the institution.
             [Ralph] listened to phone calls . . . where [appellant]
             specifically asked his cousin [C]rystal to get
             [S]uboxone (as many as she could) and [Forbes] . . .
             would pick them up. [Forbes] is on [appellant's] visit
             list. Crystal is not[.] [Appellant] stated the drugs
             were not meant for the institution.

                   ....

                                                                        A-4959-17T3
                                        3
            [Ralph] relies on [appellant] admitt[ing] to asking his
            cousin to get [S]uboxone[.] [Appellant] did not
            [s]pecifically state how to introduce them, [but] he did
            admit to attempting to possess CDS. [Forbes] is a
            visitor who could attempt to bring them into
            NJDOC[.]

After the hearing, appellant received sanctions, including 120 days' loss of

commutation time, 120 days' administrative segregation, and 365 days of urine

monitoring. Appellant appealed the officer's determination, claiming that he

did not seek "to introduce drugs into the institution" and was merely

"instructing [Forbes] to get the [Suboxone] for herself." Appellant argued that

the phone conversations did not indicate he had asked Forbes to bring anything

to the prison and that she does not visit him. That same day, Erin Nardelli, a

DOC associate administrator, entered a disposition of disciplinary appeal,

upholding the hearing officer's decision. This appeal ensued. 2

      On appeal, appellant argues that the DOC's determination denied him

due process because the agency restricted him from hearing the recordings that

purportedly supported its findings. In addition, largely for the same reason,



2
   On August 6, 2018, we entered orders granting motions by appellant to
proceed as an indigent and to file his notice of appeal as within time and
denying his motion for a stay pending appeal. On March 14, 2019, we entered
an order granting appellant's motion to file a brief as within time.


                                                                       A-4959-17T3
                                      4
appellant claims that the decision was not grounded in credible or substantial

evidence.

      Appellant first contends that "the evidence relied on by the [DOC] does

not support [its] findings." We disagree.

      Our review of the DOC's final agency decision is deferential, and we

must uphold it unless the decision "is arbitrary, capricious or unreasonable or

it is not supported by substantial credible evidence." In re Taylor, 158 N.J.
644, 657 (1999) (quoting Henry v. Rahway State Prison, 81 N.J. 571, 579-80

(1980)). The relevant standard of review is "'whether the findings made could

reasonably have been reached on sufficient credible evidence present in the

record' considering 'the proofs as a whole.'"     Id. at 656 (quoting Close v.

Kordulak Bros., 44 N.J. 589, 599 (1965)).

      N.J.A.C. 10A:4-9.15(a) provides that "[a] finding of guilt at a

disciplinary hearing shall be based upon substantial evidence that the inmate

has committed a prohibited act." Substantial evidence is "such evidence as a

reasonable mind might accept as adequate to support a conclusion." In re Pub.

Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961) (quoting In re Hackensack

Water Co., 41 N.J. Super. 408, 418 (App. Div. 1956)).            In that regard,

appellant's initial phone call with Forbes and Crystal, as well as his subsequent


                                                                        A-4959-17T3
                                       5
phone call with Forbes, support the hearing officer's determination that

appellant attempted to possess or introduce a prohibited substance such as

drugs not prescribed to him and was therefore in violation of *.803/*.203.

Indeed, appellant does not dispute that he asked Crystal to obtain the

Suboxone and deliver the drugs to Forbes, who was on his visitor's list.

Assuming arguendo that appellant did not explicitly state that Forbes should

bring the drugs to the prison, it was reasonable for the hearing officer to

conclude that was the purpose of the transaction. Thus, we conclude that the

DOC's determination that appellant was guilty of attempting to introduce

Suboxone, thereby violating N.J.A.C. 10A:4-4.1(a), is supported by ample,

credible evidence in the record. See In re Taylor, 158 N.J. at 656; In re Pub.

Serv. Elec. & Gas Co., 35 N.J. at 376; N.J.A.C. 10A:4-9.15(a).

      Equally without merit is appellant's argument that he was denied due

process because the agency denied his request to hear the actual recordings of

his telephone conversations with Crystal and Forbes.       Inmates subject to

disciplinary proceedings do not receive the full spectrum of rights accorded to

criminal defendants, but they must be accorded a minimum level of due

process. Avant v. Clifford, 67 N.J. 496, 521-22 (1975). The Court in Avant

clarified that these rights include


                                                                      A-4959-17T3
                                      6
            (a) written notice of the claimed violations[;] (b)
            disclosure . . . of evidence[;] (c) opportunity to be
            heard in person and to present witnesses and
            documentary evidence; (d) the right to confront and
            cross[-]examine adverse witnesses (unless the hearing
            officer specifically finds good cause for not allowing
            confrontation); (e) a "neutral and detached" hearing
            body . . . members of which need not be judicial
            officers or lawyers; and (f) a written statement by the
            factfinders as to the evidence relied on and reasons
            (for acting).

            [Id. at 523 (alterations in original) (quoting Morrissey
            v. Brewer, 408 U.S. 471, 489 (1972)).]

See also McDonald v. Pinchak, 139 N.J. 188, 202 (1995) (stating that the

Avant requirements "strike the proper balance between the security concerns

of the prison, the need for swift and fair discipline, and the due process rights

of the inmates"). An inmate's rights to confront and cross-examine witnesses

and present evidence are predicated upon that inmate making a request to do

so. Id. at 197 (quoting N.J.A.C. 10A:4-9.14(a)).

      Contrary to appellant's argument, the DOC afforded him all due process

rights to which he was legally entitled. See Avant, 67 N.J. at 523. Appellant

was notified of his charge on March 9, 2018, and a hearing proceeded

expeditiously that same day after he waived his right to twenty-four hours'

notice. Appellant was represented by a counsel substitute, and hearing officer

Ralph was an impartial tribunal.       Appellant had the opportunity to call

                                                                        A-4959-17T3
                                      7
witnesses on his behalf and confront and cross-examine them, which he

declined to do.   Because the DOC scrupulously adhered to the procedures

mandated by Avant, appellant's due process claims have no merit.

      To the extent we have not specifically addressed any remaining

arguments raised by the parties, we conclude they lack sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                   A-4959-17T3
                                      8